Citation Nr: 1445447	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  96-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder. 

2.  Entitlement to an increased rating for residuals of fracture of right mandible, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from February 1962 to April 1965.  He also had reserve service from 1977 to 1983, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of Department of Veterans Affairs (VA) Regional Office (ROs). 

In pertinent part, a September 1995 rating decision denied service connection for disabilities of the bilateral shoulders.  An April 2008 rating decision assigned an increased disability rating of 10 percent to the Veteran's jaw disability, effective October 20, 1999. 

The case was initially denied by the Board in May 1998, at which time the Board denied, in pertinent part, service connection for disabilities of the bilateral shoulders.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2001, the Court granted a Joint Motion by the appellant and VA's General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the Joint Motion.  The case was thus remanded by the Board in September 2003 for additional development. 

The case was again before the Board in July 2010 for readjudication, at which time, in pertinent part, the Board denied the claim of entitlement to service connection for bilateral shoulder disabilities, and entitlement to an increased disability rating for a jaw disability.  The Veteran thereafter appealed the Board's decision, in pertinent part, as it pertained to the issues of entitlement to service connection for bilateral shoulder disabilities, and an increased disability rating for a jaw disability, to the Court.  In a July 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication, as to the issues of entitlement to service connection for a bilateral shoulder disability and an increased disability rating for a jaw disability. 

During an August 2004 VA examination of the Veteran's left ankle, he was diagnosed with plantar fasciitis of the left heel.  Further, the Veteran's attorney, in a February 2010 statement, asserted that on VA examination in August 2004, fat pad distortion at the left heel was noted.  A careful reading of the examination report is silent for any comment as to fat pad distortion at the left heel.  In any event, the Veteran is not currently service connected for a left heel disability, and the Agency of Original Jurisdiction (AOJ) has not adjudicated service connection for such on an initial basis.  Also, the Veteran's attorney, in a January 2013 statement, and subsequent to arguments before the Court, asserts entitlement to compensation for tooth loss related to in-service jaw surgery.  The Court specifically instructed the Board to consider "tooth loss in other contexts" in adjudicating the present claim of entitlement to a disability rating in excess of 10 percent for a jaw disability to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), which will be addressed in the remand portion of this decision.  However, the Board also notes that the AOJ has not adjudicated entitlement to service connection for compensation purposes for tooth loss related to in-service jaw surgery.  The Board thus refers the issues of entitlement to service connection for plantar fasciitis of the left foot, as well as any disability characterized by fat pad distortion at the left heel, both to include as secondary to a left ankle disability, and entitlement to service connection for compensation purposes for tooth loss related to in-service jaw surgery to the AOJ.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In April 2013, the Board, in pertinent part, remanded the issues of entitlement to service connection for a bilateral shoulder disability and entitlement to a disability rating in excess of 10 percent for residuals of fracture of right mandible.  The directives of the Board's remand having been accomplished, the case is now returned for appellate review.  

The Board also remanded entitlement to service connection for a psychiatric disability in April 2013.  During the course of the remand the RO granted service connection for depressive disorder in a March 2014 rating decision.  As there remains no case or controversy with respect to that issue, the service connection claim for a psychiatric disorder is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral shoulder disorder that is causally or etiologically related to his military service. 

2.  The Veteran's residuals of fracture of right mandible are manifested by pain and are tantamount to moderate displacement.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral shoulder disorder that is the result of disease or injury incurred in or aggravated during a qualifying period of military service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an increased rating in excess of 10 percent for residuals of fracture of right mandible have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice"). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b). 

The Board notes that at the time of the Veteran's initial claim in 1995 for his service connection issues, the VCAA had not yet been enacted.  Following the Board's remand in September 2003, the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in February 2004, May 2004, and June 2006, and May 2009. 

Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The June 2006 and May 2009 notifications included the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a statement of the case (SOC) and supplemental statements of the case (SSOC) reporting the results of its reviews of the issues on appeal and the text of the relevant portions of the VA regulations. 

The Veteran was notified in correspondence dated in June 2006 and May 2009 that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. 

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet. 

VA opinions with respect to the issues on appeal were obtained in December 2005, June 2007, and February 2014. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As noted below, while the December 2005 and June 2007 VA examinations have been found to be insufficient, the Board finds that the February 2014 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, provide explanations for the opinions stated, and provide the information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 




II.  Service Connection

The Veteran claims that he has a bilateral shoulder disorder secondary to a fall in 1979. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3) ; 3.309(a) (2014).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the reserves. 38 U.S.C.A. § 101(23)(A) (2014). Reserve service includes the National Guard. 38 U.S.C.A. § 101(26), (27) (2014). 

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA or INACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The Veteran's STRs show no injury to his shoulders, or any specific complaints of shoulder pain.  The Board does note that the Veteran checked yes to painful or "trick" shoulder in a report of medical history accompanying a November 1979 examination.  The STRs show that the Veteran fractured his left ankle in August 1979 during a period of ACDUTRA, and that he slipped down steps that same month.  No complaints related to his shoulders were made at that time.  The Veteran contends that he slipped due to walking in a cast, and that his shoulder disorder is the result of the August 1979 fall.  He has also contended that his shoulder disorder is the result of "rabbit fever" after being bitten by a rabbit in 1979 and the result of cold and damp weather experienced in the reserves. 

X-rays dated in June 1992 show that the Veteran had minor degenerative changes in the acromioclavicular (AC) joints of both shoulders; there was no fracture or dislocation.  A VA examination dated in March 1996 reveals that the Veteran was diagnosed with chronic bursitis and tendinitis of both shoulders.  No opinion as to the etiology was provided.  A VA examination dated in August 2004 indicates that the Veteran reported having surgery on the right shoulder recently.  He was diagnosed with resection of outer end of right clavicle for osteoarthritic changes in the shoulder joint.  An addendum dated in December 2005 from a different examiner reveals that the Veteran was also diagnosed with right shoulder AC arthritis; right shoulder mild glenohumeral arthritis, left shoulder AC arthritis, and left shoulder mild glenohumeral arthritis.  The examiner opined that the bilateral AC joint osteoarthritis and mild glenohumeral arthritis were less likely than not related to his service.  The examiner noted that he found no complaints of shoulder pain that was addressed in service.  Medical history forms dated in February 1962 and May 1977 indicated that he felt he was in good health and he denied any shoulder problems or pain.  No diagnosis of shoulder problems were found on the November 1979 examination. 

As discussed above, in July 2010, the Board had denied the Veteran's claim on the basis that while the Veteran asserted that he slipped and fell due to walking in a cast during service for a left ankle injury in August 1979, his STRs showed no injury to his shoulders, or any specific complaints of shoulder pain.  The Board noted that the Veteran checked yes to painful or "trick" shoulder in a report of medical history accompanying a November 1979 examination, his STRs show that the Veteran fractured his left ankle in August 1979 during a period of ACDUTRA, and that he slipped down steps that same month, without shoulder complaint.  The Board noted that the Veteran also contended that his shoulder disability is the result of "rabbit fever" after being bitten by a rabbit in 1979 or the result of cold and damp weather experienced during reserve service.  The Board relied upon the December 2005 VA opinion which is summarized above.  

The Court determined that the VA examiner's December 2005 opinion was based on an inaccurate factual premise.  Specifically, while he noted that there were no shoulder complaints that were addressed during service, and no diagnosis was rendered during the November 1979 examination, he failed to consider the Veteran's November 1979 report in his medical history form that he had a painful or "trick" shoulder.  Thus, the Board remanded the claim for another medical opinion as the December 2005 opinion is based on inaccurate factual premise and is thus without probative value.

In February 2014, the Veteran underwent a VA examination.  The examiner found that the Veteran's shoulder arthritis was not related to military service.  The rationale was that the Veteran's injuries in service were not severe enough to result in degenerative arthritis 13 years later.  The examiner commented that the treatment records in 1992 showing mild degenerative joint disease of the shoulder did not reflect any statements from the Veteran regarding in-service injury and that the Veteran had failed to show any in-service disability of the shoulders or a disability within one year of discharge from service.  It was noted that the Veteran clarified that he did not assert that his shoulder disability was the result of a rabbit bite, but rather that he fell in a rabbit hole in service injuring his ankle and then fell the next day injuring his shoulder.  The Veteran also clarified that he was asserting that the cold and damp weather aggravated his shoulders and did not cause his shoulder disabilities.  The examiner determined, however, that the evidence did not establish chronicity of symptoms since service and that it was not likely that the original injuries in the military were causally related to his current shoulder disabilities.

Here, although the evidence shows that the Veteran has been diagnosed with arthritis of the shoulders, the evidence does not show that it is related to his military service.  The February 2014 medical opinion of record notes that even considering the Veteran's subjective complaint of injury to the shoulders in service that the injury in service was not severe enough to result in the present disabilities.  The rationale was that the Veteran did not mention his in-service injury in 1992 when he was initially diagnosed with mild degenerative joint disease of the shoulders many years after service, and that there was no evidence of a shoulder disability in service or within one year of discharge from service.  There is absent from the record competent medical evidence linking any current arthritis to the Veteran's service. No medical professional provides findings or opinions to that effect.  There is simply a lack of any medical evidence demonstrating that his arthritis of the shoulders is related to military service. 

The Board acknowledges that the November 1979 report of medical history shows that the Veteran checked yes to painful or "trick" shoulder.  However, his STRs show no treatment for, or diagnosis of, any shoulder disability.  The Board also acknowledges the Veteran's contention that he injured his shoulders when he fell in August 1979; however, his STRs at that time only show complaints related to his back and none regarding his shoulder.  Nor is there any evidence of any shoulder complaints post-service until the 1992 x-rays showed arthritis.  With regards to the Veteran's contention that cold and damp weather aggravated his bilateral shoulder disorder, there are no medical records to support that contention. 

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any objective evidence of shoulder complaints, symptoms, or findings for more than 10 years between the end of his reserve duty and his claim for service connection is itself evidence which tends to show that this disability did not have its onset in service or for many years thereafter.  A presumption of service incurrence for arthritis may not be made as there is no indication of any degenerative changes prior to 1992, many years after service.  38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran's belief that he has a bilateral shoulder disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

III.  Increased Rating for Right Mandible Disability

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id. 

The Court has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board finds that staged ratings are not warranted.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's residuals of fracture of the right mandible has been rated by analogy under 38 C.F.R. §4.150, Diagnostic Code 9904, as there is no diagnostic code available for rating fractured mandibles.  Diagnostic Code 9904, malunion of the mandible, provides for a zero percent rating when there is slight displacement; a 10 percent rating when there is moderate displacement; and a 20 percent rating when there is severe displacement. 38 C.F.R. § 4.150, Diagnostic Code 9904 (2014).  Ratings are dependent upon the degree of motion and relative loss of masticatory function.  Id. 

The words slight, moderate and severe are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014). 

The Veteran was afforded a VA examination in June 2007.  The Veteran reported experiencing frequent right temporomandibular joint (TMJ) dislocation, with pain rated six to seven on a scale of one to ten (6-7/10) while eating and caused him to bite his cheek.  His jaw returned to its normal position immediately after dislocation.  The Veteran also experienced pain in his lower right jaw during cold weather, rated as 8-9/10 continuously.  The Veteran reported a history of frequent difficulty in chewing all food.  He had a history of swelling in his right cheek during winter months.  His pain history was reported to be severe (6-7/10) at least weekly, but less than daily.  There was no history of difficulty in opening his mouth, talking, or drainage.  Physical examination revealed no loss of bone of the maxilla; no malunion or nonunion of the maxilla; no nonunion or malunion of the mandible; no limitation of motion of the temporomandibular articulation; no loss of bone of the hard palate; no evidence of osteoradionecrosis; no evidence of osteomyelitis; no tooth loss due to loss of substance of body of maxilla or mandible; and no speech difficulty. 

As discussed above, the Board previously denied the Veteran's claim in July 2010 on the basis that the Veteran demonstrated symptoms that more closely approximated moderate displacement of the mandible under DC 9904, dependent upon the degree of motion and relative loss of masticatory function, warranting a 10 percent disability rating.  However, the Veteran appealed the Board's decision to the Court, and in a July 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the issue for readjudication.  In pertinent part, the Court determined that the Board did not properly consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Court determined that the Board summarily adopted the June 2007 VA examiner's finding that the Veteran did not experience limitation of motion, despite the Veteran's lay statements that he suffered from severe pain when his temporomandibular joint was displaced while eating and continuous pain during cold weather.  Indeed, there is no evidence that the examiner attempted to quantify the extent to which pain limited the Veteran's jaw motion. 

In a February 2012 statement, the Veteran's attorney asserted that the Board should seek a medical opinion addressing the matters relevant to the rating.  Thus, the Board remanded the case for a VA examination in April 2013 seeking a medical opinion as to the extent to which pain limits the Veteran's jaw motion to properly adjudicate the claim considering DeLuca.

In February 2014 a VA examination was provided.  On physical examination the examiner found that the Veteran's jaw had 10 to 15 percent limitation of motion but that most of the motion lost was due to ill-fitting dentures rather than the 1964 traumatic fracture.  The examiner commented that he was unable to accurately determine the additional loss during flare-ups without resorting to speculation and that he was unable to determine any measurable objective evidence to determine additional loss of motion or functional impairment during flare-ups or repetitive activities.  On physical evaluation there was no objective evidence of painful motion.  It was noted that films demonstrated condylar displacement and assyncrony in maximum opening between the right and left condyles.  The Veteran's jaw had 4mm of lateral excursion, which did not change after repetitive movement.  There was greater than 40mm of inter-incisal distance, with post repetitive range of motion showing 31-40mm of inter-incisal distance.  

Based on the VA examinations, the Veteran's outpatient treatment records, and the Veteran's subjective complaints of painful movement, the Board finds that the Veteran's residuals of fracture of his right mandible results in disability tantamount to moderate displacement.  Due to the Veteran's limitation of motion due to reported pain and frequent dislocation, the service-connected disability more nearly approximates the criteria required for the currently assigned 10 percent rating of moderate displacement.  The evidence does not show that the Veteran's residuals of fracture of right mandible more nearly approximate severe displacement and a rating of 20 percent.  The examiner in February 2014 specifically considered the Veteran's complaints of pain and noted the limited motion in the jaw but determined that most of the limited motion was due to ill-fitting dentures, rather than the injury to the jaw in service.  While the Veteran is competent report that he experiences painful motion in his jaw, he is not competent to determine what the pain is attributed to; i.e., service-connected jaw disability versus the ill-fitting dentures.  Therefore, to the extent that the Veteran attributes his painful motion to his jaw disability, the probative value of his lay assertions are undermined by the medical findings of record, which indicate that only some of the Veteran's limited motion is attributed to his jaw disability, with most being attributed to his ill-fitting dentures.

Moreover, even if all of the motion lost was attributed to the Veteran's jaw disability, the examiner still only estimated approximately 10 to 15 percent motion loss, which more nearly approximates the criteria for moderate, rather than severe displacement of the jaw.  

The Board has also considered the Veteran's claim for an increased rating under other applicable diagnostic codes.  Under Diagnostic Code 9905 for temporomandibular articulation, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited between 0 and 4 mm.  A 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  As noted in the examination report cited above, at most there is limitation of inter-incisal range of motion to 31 and 40mm, which warrants a 10 percent rating.  A separate rating under Diagnostic Code 9905 is not warranted, however, because the Veteran is already compensated for limitation of motion of the jaw by analogy under Diagnostic Code 9904 for moderate displacement of the jaw.  To compensate the Veteran twice for the same impairment would constitute pyramiding, which is not permitted under 38 C.F.R. § 4.14.  Therefore a separate or higher rating is likewise not warranted under this diagnostic code.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased rating for residuals of fracture of right mandible is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

IV.  Extraschedular consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2014).  The current evidence of record does not demonstrate that the residuals of fracture of right mandible have resulted in frequent periods of hospitalization or in marked interference with employment. 38 C.F.R. § 3.321.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including his problems with limitation of motion due to pain and the effect on his daily life. 38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected conditions that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied. 

Entitlement to an increased rating for residuals of fracture of right mandible, evaluated as 10 percent disabling, is denied.





______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


